DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The examiner makes of record that Provisional Serial Number 62/840,213 does not provide support for the limitations 1) “no more than about 70 percent alcohol” that is recited in independent claim 1, 2) “antimicrobial agent” that is recited in instant claim 17, and 3) “alcohol is denatured” that is recited in instant claims 18 and 19.  Accordingly, the examiner asserts that the effective filing date of instant claims 1-12 and 17-19 is April 28, 2020.

Information Disclosure Statement
The information disclosure statement filed April 28, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “no more than about 70 percent alcohol” in instant claim 1.  This limitation renders the claim vague and indefinite, since it is unclear if the amount of alcohol is “percent by weight” or “percent by volume”.  Instant claims 2-12 are included in this rejection for being dependent upon instant claim 1.  Appropriate correction and/or clarification is required.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “the composition is substantially entirely naturally derived” in instant claim 1.  The limitation “substantially entirely naturally derived” renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “substantially entirely naturally derived”.  Furthermore, the specification does not contain guidelines describing what numerical values are encompassed by the limitation “substantially entirely naturally derived”.  Instant claims 2-12 are included in this rejection for being dependent upon instant claim 1.  Appropriate correction and/or clarification is required.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitations “plurality of different humectants” in instant claim 2 and “plurality of different emollients” in instant claim 3.  Specifically, the limitation “plurality” renders the claims vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “plurality”.  Furthermore, the specification does not contain guidelines describing what numerical values are encompassed by the limitation “plurality”.  Appropriate correction and/or clarification is required.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “absent a substantial amount of quaternary amines”.  Specifically, the limitation “absent a substantial amount of quaternary amines” renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “absent a substantial amount of quaternary amines”.  Furthermore, the specification does not contain guidelines describing what numerical values are encompassed by the limitation “absent a substantial amount of quaternary amines”.  Appropriate correction and/or clarification is required.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “absent any detectable amount of quaternary amines”.  Specifically, the limitation “absent any detectable amount of quaternary amines” renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “absent any detectable amount of quaternary amines”.  Furthermore, the specification does not contain guidelines describing what numerical values are encompassed by the limitation “absent any detectable amount of quaternary amines”.  Appropriate correction and/or clarification is required.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “greater than about 30 percent alcohol”.  This limitation renders the claim vague and indefinite, since it is unclear if the amount of alcohol is “percent by weight” or “percent by volume”.  Appropriate correction and/or clarification is required.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “about 30 percent alcohol”.  This limitation renders the claim vague and indefinite, since it is unclear if the amount of alcohol is “percent by weight” or “percent by volume”.  Appropriate correction and/or clarification is required.

Claim 17 recites the limitation "The cleansing composition of claim 16, wherein the antimicrobial agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “antimicrobial agent” does not appear in instant claim 16.  Instant claims 18 and 19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent upon claim 17.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hedbom et al, US 2014/0024711.
Hedbom et al, US 2014/0024711, discloses a foamable antimicrobial cleansing composition comprising 20-60% by weight of at least one alcohol selected from ethanol and propanol, 0.5-10% by weight of a surfactant selected from sulfate salt surfactants and amphoteric surfactants, and water, wherein the cleansing composition is translucent (see abstract and paragraphs 12-13 and 17-20).  It is further taught by Hedbom et al that the composition contains up to 5% by weight of a secondary nonionic surfactant (see paragraph 21), optionally up to about 5% by weight of an antibacterial agent (see paragraph 22), optionally 0.001-5% by weight of a thickener (see paragraph 23), optionally 0.001-8% by weight of a humectant (see paragraph 24), optionally 0.001-8% by weight of a film-forming agent (see paragraph 25), optionally 0.001-8% by weight of at least one skin care active (see paragraph 26), optionally 0.001-3% by weight of a hydrophilic solvent (see paragraph 27), optionally 0.001-3% by weight of a pH-regulating compound (see paragraph 28), and optionally 0.001-3% by weight of other auxiliary substances (see paragraph 29).  Hedbom et al further discloses that suitable thickeners include hydroxypropyl cellulose (see paragraph 60), that suitable humectants include glycerol and sorbitol (see paragraph 61), that the skin care active ingredient is obtained from a natural source (see paragraph 63), that the cleansing composition contains a fragrance (see paragraph 67), that the cleansing composition is contained in a dispenser (see paragraphs 110-115), that the cleansing composition is made by mixing the components in any order (see Examples 1-6), and that the alcohol is denatured (see paragraph 118), per the requirements of the instant invention.  Specifically, note Examples 1-6. Therefore, instant claims 1-19 are anticipated by Hedbom et al, US 2014/0024711.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Padyachi et al, US 2018/0311127.
Padyachi et al, US 2018/0311127, discloses a low-water cleansing composition containing 5-40% by weight of a C1-8 alcohol, at least 10% by weight of a mixture of two or more surfactants, at least 0.05% by weight of a pH adjuster, and water (see abstract and paragraph 5).  It is further taught by Padyachi et al that suitable C1-8 alcohols include ethanol (see paragraph 6), that the cleansing composition is used to clean the skin (see paragraph 31), that the cleansing composition further contains hydrotropes, such as ethylene glycol (see paragraph 42), humectants, such as glycerin and polyethylene glycol (see paragraph 59), emollients (see paragraphs 63-64), anti-irritants (see paragraphs 75-77), fragrances (see paragraph 79), thickening agents, such as hydroxyethyl cellulose (see paragraphs 84-86), antimicrobial agents, such as hydrogen peroxide (i.e. a denaturer of ethanol; see paragraphs 87-89), and adjunct ingredients (see paragraph 94), wherein the composition is contained in a dispenser (see paragraphs 95-97), and is made by mixing the components in any order (see Tables 1-4 and Examples 1-3), per the requirements of the instant invention.  Specifically, note Tables 1-4 and Examples 1-3.  Therefore, instant claims 1-19 are anticipated by Padyachi et al, US 2018/0311127.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Copeland et al, US 2018/0311128, discloses a non-antimicrobial cleansing composition containing 10-40% by weight of a C1-8 alcohol, 0.5-10% by weight of a primary surfactant, 0-10% by weight of a secondary surfactant, a pH adjusting agent, and water (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
August 25, 2022